Citation Nr: 0105817	
Decision Date: 02/27/01    Archive Date: 03/02/01	

DOCKET NO.  99-25 206	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased (compensable) initial evaluation 
for bilateral patellar tendinitis of the knees.


REPRESENTATION

Appellant represented by:	The American Legion


INTRODUCTION

The veteran had active service from October 1978 to October 
1998.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1999 decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.  

Following receipt of the veteran's November 1999 notice of 
disagreement a statement of the case was issued that 
addressed the issues of the evaluation assigned the veteran's 
bilateral patellar tendinitis and the evaluation assigned the 
veteran's chronic right ankle sprain.  When the veteran filed 
his substantive appeal in December 1999 he indicated that he 
was only appealing the issue of the initial evaluation 
assigned for his bilateral patellar tendinitis of the knees.  
A notice of disagreement may be withdrawn in writing before a 
timely substantive appeal is filed.  38 C.F.R. § 20.204(a) 
(2000).  The veteran's December 1999 substantive appeal 
withdrew his notice of disagreement with respect to the issue 
of an increased evaluation for chronic right ankle sprain and 
that issue is no longer in appellate status.


REMAND

When the veteran submitted his original claim in November 
1998 he indicated, in block 20, that he had been receiving 
treatment for his knees at the Anniston Orthopedic Clinic.  
He indicated the date of treatment to be 1995.  He attached 
VA Form 21-4142, a release for medical records from the 
Anniston Orthopedic Clinic, which indicates that he had 
received treatment at that location from 1995 to the present.  
The record does not indicate that an attempt has been made to 
obtain records from the Anniston Orthopedic Clinic.

Part of the November 1999 statement, constituting the 
veteran's notice of disagreement, indicates that he had an 
appointment for reevaluation of both of his knees at the 
Anniston, Alabama, VA Clinic for November 15, 1999.  In his 
December 1999 substantive appeal he indicated that he had 
another examination scheduled at the Anniston VA Clinic in 
February 2000.  A routing and transmittal slip, of record, 
reflects that a request was made to the VA Medical Center in 
Birmingham for outpatient treatment records through December 
27, 1999, with none being shown per the automated medical 
information exchange system.


In light of the above, the appeal is REMANDED to the RO for 
the following:

1.  After obtaining any necessary 
authorization, the RO should contact the 
Anniston Orthopedic Clinic, identified in 
block 20 of the veteran's original claim, 
as well as on VA Form 21-4142 dated in 
July 1998, and request copies of all 
records relating to treatment provided 
the veteran for his knees.  These records 
should be associated with the record on 
appeal.

2.  The RO should contact the Anniston, 
Alabama, VA Clinic and request copies of 
all records relating to treatment of the 
veteran's knees.

3.  Then, the veteran should be afforded 
a VA orthopedic examination to determine 
the nature and extent of his service-
connected bilateral patellar tendinitis 
of the knees.  All indicated studies 
should be performed and all findings 
reported in detail.  The claims file must 
be made available to the examiner for 
review and the examination report should 
reflect that such review was 
accomplished.  The examiner should 
identify all symptoms that are related to 
the veteran's service-connected bilateral 
patellar tendinitis of the knees, 
including setting forth in degrees of 
excursion any limitation of motion of the 
affected joints.  The examiner is also 
requested to:  (1) Express an opinion as 
to whether pain that is related to the 
veteran's service-connected bilateral 
patellar tendinitis of the knees could 
significantly limit the functional 
ability of the affected joints during 
flare ups, or when the joints are used 
repeatedly over a period of time, and 
express these determinations, if 
feasible, in terms of the additional loss 
of range of motion due to pain on use or 
during flare ups; (2) determine whether 
as a result of the service-connected 
bilateral patellar tendinitis of the 
knees, the knees exhibit weakened 
movement, excess fatigability, or 
incoordination, and express these 
determinations, if feasible, in terms of 
the additional loss of range of motion 
due to any weakened movement, excess 
fatigability, or incoordination.  If the 
examiner is unable to offer an opinion 
with respect to whether or not these 
factors result in additional loss of 
range of motion, it should be so stated.  
The examiner is also requested to 
indicate whether the scar that is 
residual to the inservice right knee 
surgery is superficial, poorly nourished, 
has repeated ulceration, is tender and 
painful on objective demonstration, or 
limits the function of any part.  If the 
scar results in limitation of function of 
any part, that limitation should be fully 
described.  A complete rationale should 
be provided for any opinion offered.

4.  Then, after insuring that the 
provisions of the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000), have been 
complied with, the RO should readjudicate 
the issue on appeal with appropriate 
consideration of DeLuca v. Brown, 8 Vet. 
App. 202 (1995); Fenderson v. West, 
12 Vet. App. 119 (1999), where 
applicable.

5.  If the benefit sought on appeal is 
not granted to the veteran's 
satisfaction, both the veteran and his 
representative should be provided a 
supplemental statement of the case on all 
issues in appellate status and afforded 
the appropriate opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  In 
taking this action, the Board implies no conclusion, either 
legal or factual, as to the ultimate outcome warranted.  No 
action is required of the veteran until he is otherwise 
notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	MILO H. HAWLEY
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


